Citation Nr: 0935739	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-31 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1952 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO) and Board remand.  

The Veteran submitted additional evidence to the Board in 
September 2009 without a waiver of RO consideration, which 
includes a statement from his wife and a copy of a January 
2009 private treatment record.  However, the statement from 
the Veteran's wife is duplicative of evidence already of 
record, including prior statements from the Veteran and his 
wife, and has been considered by the RO.  In addition, the 
January 2009 private treatment record pertains to a right hip 
disorder, and is not relevant to the issues of a left 
shoulder or bilateral knee disorder, which are currently on 
appeal.  Accordingly, the absence of a waiver as to such 
evidence does not prejudice the Veteran in this case, and the 
Board will proceed to adjudicate this appeal.

With regard to the evidence submitted by the Veteran in 
September 2009, the Veteran raised a claim of entitlement to 
service connection for a right hip disorder.  This issue has 
not been developed or adjudicated by the RO.  Accordingly, 
the issue of entitlement to service connection for right hip 
disorder is referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The evidence of record demonstrates that a left shoulder 
disorder is not related to active duty service.

2.  The evidence of record demonstrates that a bilateral knee 
disorder is not related to active duty service.


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  A bilateral knee disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim for entitlement to 
service connection for left shoulder and bilateral knee 
disorders, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to the 
initial adjudication of the Veteran's claims, a July 2004 and 
August 2004 letters satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although the letters 
did not notify the Veteran of effective dates or the 
assignment of disability evaluations, there is no prejudice 
to the Veteran because the preponderance of the evidence is 
against service connection for left shoulder and bilateral 
knee disorders; thus, effective dates and a disability 
evaluations will not be assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), 
rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - 
(2009).  Thus, the Board finds that the content requirements 
of the notice VA is to provide have been met.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records and his identified private treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  While the 
Veteran indicated that he was receiving disability benefits 
from the Social Security Administration (SSA), a June 2005 
letter from the SSA reflects that those records were 
destroyed.  Id.  Also, an August 2004 letter from A.G., M.D. 
reveals that the Veteran's treatment records were not 
available.  Id.  In addition, the Veteran was provided with a 
VA examination in October 2004 with regard to his claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006).  Although the 
Veteran does not agree with the October 2004 VA examiner's 
conclusion, the Veteran has not alleged that the October 2004 
VA examination is not adequate.  In addition, the Board finds 
the October 2004 VA examination to be more than adequate to 
adjudicate the issues on appeal, as it was based on a review 
of the Veteran's claims file, an interview with the Veteran, 
and a physical examination of the Veteran.  Also, it provided 
supporting rationale for the conclusion that the Veteran's 
left shoulder and bilateral knee disorders are not related to 
service.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  Finally, there is no indication in the 
record that additional evidence relevant to the issues being 
decided herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
osteoarthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Veteran contends that he is entitled to service 
connection for a left shoulder disorder and a bilateral knee 
disorder.  Specifically, in his April 2004 claim and in 
various statements and testimony, he alleges that he had 
significant exposure to extreme weather conditions during 
active duty service which caused him to develop left shoulder 
and bilateral knee osteoarthritis.  

The Veteran's service personnel records reflect that he had 
active duty service from February 1952 to November 1953.  The 
Veteran's service personnel records also indicate that he 
received a Combat Infantry Badge, a Korean Service Medal with 
three bronze stars, a United Nations Service Medal, and a 
National Defense Service Medal.  The Veteran's December 1951 
entrance examination and his November 1953 separation 
examination reflect that his upper and lower extremities were 
normal on examination.  The remainder of the Veteran's 
service treatment records are negative for any complaints of 
or treatment for a left shoulder or bilateral knee disorder.

In an August 2003 statement, the Veteran's wife reported that 
the Veteran frequently complained of knee and shoulder 
aching.  She noted that the Veteran's knee and shoulder pain 
progressed, and that in June 1999 he had a knee replacement, 
and in January 2000 he had a left shoulder replacement.  She 
stated that his left arm was permanently restricted and that 
he could not raise it above his head.  In addition, the 
Veteran's wife noted that the Veteran "would often blame the 
extreme hot and cold weather and the rain and mud in Korea."  

Private treatment records from L.P., M.D. for the period of 
February 1988 through September 1993 reveal the Veteran's 
diagnoses of and treatment for left shoulder and bilateral 
knee osteoarthritis and joint destruction.  A February 1988 
x-ray of the bilateral shoulders revealed left shoulder 
glenohumeral narrowing with some distortion of the humeral 
head, inferior bony projections off of the humeral head, some 
cystic changes within the glenoid and within the humeral 
head, and tophaceous deposits.  A February 1988 x-ray of the 
bilateral knees reflected mild erosive changes primarily over 
the tibial plateus bilaterally, minimal spurring on the 
lateral projections, dramatic patellofemoral disease with 
very prominent anterior osteophytes off the patella, fluffy 
calcification which may be tophaceous deposits, posterior 
spurs off the tibial plateau, and cystic changes over the 
femoral condyles.  A December 1990 x-ray of the knees showed 
mild medial compartment narrowing bilaterally, a suggestion 
of chondrocalcinosis on the right, pointed tibial spines, and 
reactive osteophytic formation bilaterally to a mild to 
moderate degree.

Private treatment records from P.M., M.D. for the period of 
December 1998 through August 2000 reflect diagnoses of and 
treatment for osteoarthritis and degenerative joint disease 
of the knees and osteoarthritis of the left shoulder.  A June 
1999 x-ray of the right knee showed osteoporosis with 
arteriosclerotic spurring and multiple joint loose bodies.  
In June 1999, the Veteran underwent a total right knee 
arthroplasty.  A January 2000 x-ray of the left shoulder 
revealed no fracture or subluxation-dislocation deformity in 
the left shoulder, but there was hypertrophic and 
osteoarthritic osseous degenerative changes severely 
involving the glenohumeral joint with lesser involvement of 
the acromioclavicular joint and synovial osteochondromatosis 
versus intra-articular loose bodies.  In January 2000, the 
Veteran underwent a left shoulder hemiarthroplasty.  A 
January 2000 postoperative x-ray of the left shoulder 
reflected status post left shoulder arthroplasty and 
hypertrophic and osteoarthritic osseous degenerative changes.

A February 2001 private medical treatment record from K.T., 
M.D. reveals the Veteran's complaints of left shoulder pain 
and a diagnosis of left hemiarthroplasty shoulder.  An August 
2001 private medical chest x-ray showed a metallic foreign 
body over the left clavicular head.

Private medical treatment records from J.F., M.D. for the 
period of February 1999 through August 2004 reveal diagnoses 
of and treatment for knee and shoulder replacements, 
decreased left shoulder range of motion, history of knee and 
shoulder arthroplasties, and degenerative joint disease.

In October 2003, the Veteran underwent a VA examination.  He 
reported that he was an infantryman and in combat in Korea 
during service, and that he had a history of cold exposure 
during that time.  The Veteran complained of bilateral knee 
arthritis with arthroplasties and left shoulder replacement.  
The VA examiner stated that "[n]one of these problems are 
related to the cold exposure."

In October 2004, the Veteran underwent another VA 
examination.  He stated that one or two years after service, 
while playing baseball or touch football, he started having 
bilateral knee pain.  He noted that, thereafter, the pain 
slowly progressed to general joint pain all over the body.  
He stated that he retired from his job as a pipe fitter in 
February 1987, and that he had bilateral knee pain 
exacerbation prior to that time.  He described the left 
shoulder pain as a sharp pain located anteriorly.  Raising or 
lifting the arm aggravated the pain, and he described the 
pain as a 5 to 8 on a 1 to 10 scale.  He described the right 
knee pain as a dull aching pain underneath or below the 
patella.  Standing or walking aggravated the pain, and he 
described the pain as a 0 to 4 on a 1 to 10 scale.  He 
described the left knee pain as dull or aching around the 
kneecap, and noted discomfort and stiffness.  Walking 
aggravated the pain, and he described the pain as a 0 to 3 on 
a 1 to 10 scale.  

Physical examination of the knees revealed normal gait but 
poor balance.  A Romberg test was positive and a 
Trendelenburg test was negative.  On standing, the knees were 
slightly flexed bilaterally.  There was no heat or swelling.  
There was an operation scar on the right knee, which was 
about 15 centimeters (cm.) longitudinal midline.  Range of 
motion revealed right knee active and passive range of motion 
from 12 degrees to 100 degrees, and left knee active and 
passive range of motion from 8 degrees to 110 degrees.  
Muscle strength was 5/5, bilaterally, and there was no 
crepitus.  Bilaterally, there was no effusion, and no 
positive compression.  There was no tenderness at the facet 
on the right, and slight tenderness at the medial facet on 
the left but none laterally on the left.  There was slight 
instability of the right knee, which was 10 millimeters 
(mm.).  There was also slight instability of the left knee, 
which was 6 mm.  There was no anterior or posterior drawers 
bilaterally.  Joint space had slight tenderness laterally on 
the right, and the left knee joint space had no tenderness.  
Popliteal had no swelling and no heat bilaterally.  Knee 
vargus angle was 0 on the right and 3 on the left.  An x-ray 
of the knees showed satisfactory appearance of right total 
knee prosthesis, mild tricompartmental degenerative disease 
in the left knee, faint chondrocalcinosis in the left medial 
and lateral menisci, possible small faintly calcified loose 
body in the left suprapatellar region, mild osteoporosis, 
faint bilateral arterial calcification with possible small 
popliteal artery aneurysm on the left, and postsurgical 
change in the soft tissue of the proximal posteromedial right 
calf.

Physical examination of the left shoulder showed a 20 cm. 
oblique operation scar anteriorly with deltoid muscle 
atrophy.  Range of motion showed flexion to 90 degrees, 
extension to 45 degrees, external rotation to 45 degrees, and 
internal rotation to 45 degrees.  Muscle strength was 4/5, 
and there was no crepitus.  Coracoid process and anterior 
joint space was slightly tender, but the biceps tendon had no 
tenderness.  Supraspinatus and infraspinatus had very slight 
atrophy.  The left shoulder and right knee scars had no 
keloid formation, no gross abnormal pigmentation or 
depigmentation, and no adhesions to the subcutaneous tissue.  
There was slight tenderness at the middle one-third of the 
left shoulder, but none in the right knee.  An x-ray of the 
left shoulder showed satisfactory appearance of the 
prosthetic left humeral head, mild degenerative disease in 
the acromioclavicular joint, mild osteoporosis, concavity of 
inferior surfaces of acromion processes, and a small metallic 
foreign body of unknown age adjacent to the superior aspect 
of the medial end of the left clavicle.

The diagnoses were degenerative joint disease diffusely in 
the bilateral knees and shoulders, which was noted as "not 
traumatic arthritis."  After reviewing the evidence in 
Veteran's claims file, and conducting a physical examination 
and interview of the Veteran, the VA examiner concluded that 
the Veteran's left shoulder and bilateral knee disorders were 
not caused by extreme weather exposure during service.  The 
examiner explained that the Veteran's disorders were most 
likely osteoarthritis and degenerative changes, rather than 
traumatic arthritis.  "In terms of the etiology of 
osteoarthritis there is no report that a cold or hot 
temperature causes the osteoarthritis or degenerative 
arthritis in the past . . . [e]xposure to cold does not cause 
[degenerative joint disease]."

During a June 2005 hearing before the RO, the Veteran 
testified that he believed his left shoulder and bilateral 
knee disorders were the result of exposure to extreme weather 
conditions during service in Korea.  He stated that he was 
exposed to extreme cold and extreme hot and humid weather, 
and that he was provided with inadequate clothing.  He 
reported that his knees and shoulders started aching during 
service, and that he first sought treatment for these 
disorders about three to four years after service discharge, 
and underwent physical therapy.  However, the Veteran 
indicated that he could not locate the treatment records for 
that time period.  The Veteran testified that he sought 
treatment for his left shoulder and bilateral knee disorders 
from one or two other doctors between 1953 and 1988, but that 
he could not locate those doctors either.

In July 2005, the Veteran's wife submitted another statement 
in support of the Veteran's claim.  She reported that she met 
the Veteran in the Spring of 1954 and that he stopped playing 
baseball before the season ended because of his knees and 
shoulders.  She also noted that his pain never seemed to get 
better, that he had to take off time from work due to pain, 
and that he finally went to a doctor, but that the doctor 
lost his treatment records.  She stated that the Veteran was 
"forced into early retirement" and that the Veteran was 
receiving SSA disability benefits due to his knees, 
shoulders, feet, and hands.  She concluded that the Veteran 
felt that his "joint problems" were related to service.

In May 2006, J.F., M.D. submitted a letter in support of the 
Veteran's claim.  Dr. J.F. stated that he treated the Veteran 
for 15 to 20 years and also followed him for arthritis.  Dr. 
J.F. opined that the Veteran's "arthritis may have been 
related to his military service in Korea."  In an August 
2006 letter, Dr. J.F. elaborated on his opinion.  Dr. J.F. 
noted that the Veteran reported exposure to extreme weather, 
that his military records were destroyed in a fire, and that 
his records from the mid-1950's no longer existed.  Dr. J.F. 
concluded that, "[b]ased on these verbal reports and his 
history of arthritis presently with joint replacements, I 
feel that his condition is more likely than not caused from 
conditions he endured during the Korean War."  In a February 
2008 addendum, Dr. J.F. stated that he had no further 
information to add to his prior letter, and that he could 
only base his opinion "on the verbal reports of the 
arthritis and his present joint replacements."

In April 2008, the Veteran submitted a statement in support 
of his claim relating his opinion that his left shoulder and 
bilateral knee disorders were related to service.  In support 
of his claim, he submitted medical treatise articles which 
provide general information on arthritis, joint disorders, 
and knee and shoulder replacement surgeries, and an article 
entitled "Reflections on Korea," written by the Veteran, 
which details his exposure to extreme weather during service.

In an April 2008 statement, the Veteran's wife reported that 
the Veteran always complained about his shoulders and his 
knees after they were married in 1955, and that he was 
treated with an "all purpose capsular" medication during 
service.  She also reported the history of treatment for the 
Veteran's left shoulder and knee disorders, as explained in 
more detail above.  In a September 2009 letter, the Veteran's 
wife reiterated her opinion that the Veteran's left shoulder 
and bilateral knee disorders were related to his service, and 
again detailed the treatment that the Veteran sought for his 
disorders after service discharge.

After a thorough review of the evidence of record, the Board 
concludes that service connection for left shoulder and 
bilateral knee disorders is not warranted.  There are current 
diagnoses of left shoulder and bilateral knee osteoarthritis.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  
Osteoarthritis was not diagnosed within one year of service 
discharge.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  The Veteran's service treatment records are 
negative for any diagnoses of or treatment for a left 
shoulder or bilateral knee disorder during service.  However 
, the evidence of record demonstrates that the Veteran was 
exposed to extreme weather conditions during service.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury).  The Veteran's service personnel records reveal that 
he had combat service, as personnel records reflect that he 
was awarded a Combat Infantry Badge.  See 38 U.S.C.A. § 
1154(b) (West 2002) (noting that for combat veterans, VA 
accepts satisfactory lay evidence of service incurrence if 
consistent with service circumstances and conditions).  The 
Veteran submitted statements contending that he was exposed 
to extreme weather conditions, including hot and cold, during 
combat in Korea.  Because the Veteran had combat service and 
the evidence of record is consistent with his statements, his 
lay statements are accepted as satisfactory evidence of an 
inservice exposure to extreme weather conditions.

However, the medical evidence of record does not reflect that 
there is a nexus between the Veteran's current left shoulder 
and bilateral knee disorders and active service, to include 
exposure to extreme weather conditions.  Hickson, 12 Vet. 
App. at 253 (holding that service connection requires medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability); see also Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the 
Board must assess the credibility and probative value of the 
medical evidence in the record).  The Veteran's private 
physician stated in August 2006, based on the Veteran's 
verbal reports and his history of arthritis with joint 
replacements, that the Veteran's "condition is more likely 
than not caused from conditions he endured during the Korean 
War."  Conversely, the October 2003 VA examiner stated that 
the Veteran's left shoulder and bilateral knee disorders were 
not related to cold exposure.  In addition, the October 2004 
VA examiner also concluded that the Veteran's left shoulder 
and bilateral knee disorders were not related to service, 
including exposure to extreme weather, because there is no 
evidence to support the conclusion that cold or hot 
temperature causes osteoarthritis or degenerative arthritis.

In this case, the Board affords more weight to the opinion 
provided by the October 2006 VA examiner, because it was made 
in conjunction with consideration of the Veteran's entire 
medical history including his service treatment records, and 
provided rationale for its opinion.  Conversely, the 
Veteran's private physician's August 2006 opinion is not 
substantially probative because the physician did not review 
the Veteran's claims file and did not provide any supporting 
rationale for the opinion.  Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (holding that factors for assessing the 
probative value of a medical opinion include access to the 
claims file and the thoroughness and detail of the opinion); 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the 
failure of the physician to provide a basis for an opinion 
goes to the weight or credibility of the evidence).  In 
addition, the August 2006 opinion is based on incorrect 
factual information, as it notes that the Veteran's service 
treatment records were destroyed in a fire and were not 
available.  However, although sparse, the service treatment 
records are available and associated with the claims file and 
were considered by the October 2004 VA examiner.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179-80 (2005) (noting that 
although the Board may not reject a medical opinion solely 
because it is based on facts reported by the Veteran but may 
do so where the facts are inaccurate or are unsupported by 
the other evidence of record); Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) (holding that the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the inaccurate history provided by the claimant because a 
medical opinion based upon an inaccurate factual premise has 
no probative value).  Thus, the weight of the probative 
medical evidence of record does not support a nexus between 
the Veteran's current left shoulder and bilateral knee 
disorders and active duty service, to include exposure to 
extreme weather conditions during service.

The Veteran and his wife stated that his current left 
shoulder and bilateral knee disorders are the result of 
exposure to extreme weather conditions during service.  The 
Veteran's and his wife's statements are competent evidence as 
to events and observations.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  However, the lay statements are not 
competent evidence as to the etiology of the any current 
disorder.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Because neither the Veteran nor his 
wife is a physician, their statements are not competent 
evidence that the Veteran's current left shoulder and 
bilateral knee disorders are related to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

Moreover, a lay person cannot provide competent evidence by 
his statements alone that his observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  38 C.F.R. 
§ 3.303 does not relieve a claimant of the burden of 
providing a medical nexus.  Rather, a claimant diagnosed with 
a chronic condition must still provide a medical nexus 
between the current condition and the putative continuous 
symptomatology.  Until the claimant presents competent 
medical evidence showing a relationship between a current 
disability and either an inservice injury or continuous 
symptomatology, the claimant cannot succeed on the merits of 
the claim.  See Voerth v. West, 13 Vet. App. 117 (1999) 
(holding that where a claimant's personal belief, no matter 
how sincere, was unsupported by medical evidence, the 
personal belief cannot form the basis of a claim).  

The Veteran also submitted medical treatise articles 
pertaining to arthritis, joint disorders, and shoulder and 
knee replacement surgeries.  While the medical articles 
provide general information regarding arthritis, joint 
disorders, and shoulder and knee replacement surgeries, none 
of these documents address the facts in this particular 
Veteran's case, do not amount to competent medical evidence 
of a nexus between the Veteran's current left shoulder and 
bilateral knee disorders and service, and are unsupported by 
a medical opinion.  Sacks v. West, 11 Vet. App. 314, 316-17 
(1998) (holding that a medical article or treatise can 
provide support for a claim, but must be combined with an 
opinion of a medical professional and be reflective of the 
specific facts of a case as opposed to a discussion of 
generic relationships); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996) (finding that generic medical literature which 
does not apply medical principles regarding causation or 
etiology to the facts of an individual case does not provide 
competent evidence to establish a nexus between current 
disability and military service).

Because the weight of the probative medical evidence of 
record does not relate the Veteran's left shoulder and 
bilateral knee disorders to service, the preponderance of the 
evidence is against his claims.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claims must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Service connection for a left shoulder disorder is denied.

Service connection for a bilateral knee disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


